DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Note the foreign priority document is not in English and a certified English translation has not been provided by Applicant; a certified English translation might be necessary to overcome the date of a reference relied upon by the examiner. See MPEP 213 and 37 CFR 1.55(g)(3)-(4).

Preliminary Amendment of 7 May 2020 has been entered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a fixing connecting section and an axial locating section in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 

Claim 5 recites the limitation "the peripheral sealing surfaces" in line 2-3. There is insufficient antecedent basis for this limitation in the claim. Note that claim 4, from which claim 5 depends from, recites a peripheral sealing surface in singular form instead of plural form as recited in claim 5.
Clarification and/or amendment is respectfully requested.

Claim 12 recites the limitation "the bearing installation and fixation structure" in line 1-2. There is insufficient antecedent basis for this limitation in the claim.
Clarification and/or amendment is respectfully requested.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6, 9 and 13-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bjornvall et al – hereafter Bjornvall – (WO 2014126521 A1).

Regarding claim 1, Bjornvall teaches a bearing installation and fixation structure (Fig.2), comprising: 
a rotatable shaft (Fig.2, 5); 
a bearing (Fig.2, 2), provided on the rotatable shaft in a sleeving manner (Fig.2); and 
an axial locating member (Fig.2/5, 3), provided on the rotatable shaft in a sleeving manner and comprising a fixing connecting section (this element is interpreted under 35 U.S.C. 112(f) as an internal thread to accomplish the claimed function, and equivalents thereof. Bjornvall teaches an internal thread that accomplishes the claimed function, Fig.5, 32) and an axial locating section (this element is interpreted under 35 U.S.C. 112(f) as an unthreaded hole section to accomplish the claimed function, and equivalents thereof. Bjornvall teaches an unthreaded hole section that accomplishes the claimed function, Fig.5, 343) that are integrated with each other, wherein the fixing connecting section is detachably fixing on the rotatable shaft (Fig.2, via 4), and the axial locating section obstructs a position of the bearing axially (Fig.2; Fig.5, via surface 341).

Regarding claim 2, Bjornvall further teaches the fixing connecting section comprises an internal thread (Fig.5, 32); and the axial locating section comprises an unthreaded hole section (Fig.5, 343).

Regarding claim 3, Bjornvall further teaches the axial locating member is a step shaft which is hollow (Fig.2/5, 3), the fixing connecting section is located on a large-diameter section of the step shaft (Fig.5, note inner diameter of 32 is a large-diameter section), and the axial locating section is located on a small-diameter section of the step shaft (Fig.5, note inner diameter of 343 is a small-diameter section).

Regarding claim 6, Bjornvall further teaches an intermediate connecting diameter section (Fig.5, 33) which is conical is provided between the small-diameter section and the large-diameter section; or one end of the large-diameter section is connected with one end of the small-diameter section (Fig.5, via 33).

Regarding claim 9, Bjornvall further teaches an axial end surface (Fig.5, note axial end surface 341 of axial locating member 343) of the axial locating member is abutted against an axial end surface of the bearing (Fig.2; Fig.5, via surface 341).

Regarding claim 13, Bjornvall further teaches the fixing connecting section comprises an internal thread (Fig.5, 32).

Regarding claim 14, Bjornvall further teaches the axial locating section comprises an unthreaded hole section (Fig.5, 343).

Claim(s) 12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Obara et al – hereafter Obara – (US 10,309,455 B2).

Regarding claim 12, Obara teaches a compressor (Fig.1, 22/23), comprising a bearing installation and fixation structure (Fig.2), comprising: 
a rotatable shaft (Fig.2, 15); 
a bearing (Fig.2, 14), provided on the rotatable shaft in a sleeving manner (Fig.2); and 
.

Allowable Subject Matter
Claims 4, 7-8 and 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
The following claim limitations were not found in the prior art:
a peripheral sealing surface is formed at an outer periphery of the large- diameter section;
none of the cited prior art references teach or suggest a peripheral sealing surface as claimed and the examiner could not establish a prima facie case of obviousness in view of other prior art references;
the axial locating section and the rotatable shaft are in transition fit or interference fit;
the cited prior art disclose axial locating sections cooperating with the rotatable shaft via intermediate elements, therefore, they do not disclose the claimed limitations and potentially modifying their disclosed inventions to achieve the claimed limitations could render the disclosed inventions inoperable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN G FLORES whose telephone number is (571)272-3486.  The examiner can normally be reached on Monday - Friday, 8:30am - 5:30pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David E Sosnowski can be reached on 571-270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JUAN G FLORES/Primary Examiner, Art Unit 3745